On motion of Mr. Botts, for satisfactory reasons, the court directed this appeal (in which the record had not been sent up in due time) to be docketed. A question was then suggested, whether it should be entered at the end of the docket, or in the place which it would have occupied if the record had been regularly sent up. The court, being of opinion that the appellant was guilty of no neglect, after inquiry concerning the practice, directed the latter course to be adopted; the same thing having been done in the case of Kerr v. Dixon, Nov. 1st, 1799.